Exhibit 10.2


October 30, 2017






2075568 Alberta ULC
c/o Don E. Wall
661 Estate Drive
Sherwood Park, Alberta  T8B 1M4

    Re:    Senior Unsecured Credit Facility


Mr. Wall:
In connection with the acquisition (the “HNZ Acquisition”) of 100% of the
capital stock of HNZ Group Inc. (“HNZ” or the “Company”) by 2075568 Alberta ULC
(the “Borrower”), PHI, Inc., a Louisiana corporation (“Lender”), is pleased to
extend this commitment to the Borrower for a CAD $167,530,404 senior unsecured
credit facility (the “Credit Facility”), on the terms set forth in this
commitment letter and the term sheet attached hereto (collectively, the
“Commitment”). Capitalized terms used and not otherwise defined herein have the
meanings ascribed thereto in Annex I.


This Commitment is not intended to be inclusive of all the terms that Lender may
determine are appropriate for the Credit Facility and is subject to satisfactory
documentation.


You agree to indemnify and hold harmless Lender and its affiliates, officers,
directors, employees, agents, advisors and other representatives (each, an
“Indemnified Party”) from and against (and will reimburse each Indemnified Party
as the same are incurred for) any and all claims, damages, losses, liabilities
and expenses (including, without limitation, the reasonable and documented fees,
disbursements and other charges of counsel) that may be incurred by or awarded
against any Indemnified Party, in each case arising out of (a) any matters
contemplated by this Commitment and (b) the Credit Facility (in all cases,
whether or not caused or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnified Party), except to the extent
such claim, damage, loss, liability or expense is found in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct or a breach
in bad faith of such Indemnified Party's obligations hereunder or under any loan
documentation. You also agree that no Indemnified Party shall have any liability
for any special, indirect, consequential or punitive damages.


This Commitment is confidential and, except for disclosure on a confidential
basis to either your or Lender's accountants, attorneys and other professional
advisors retained by you or Lender respectively in connection with the Credit
Facility or as otherwise required by law, may not be disclosed in whole or in
part to any person or entity without your and Lender’s prior written consent,
provided that the Borrower may provide a copy of this Commitment to HNZ and any
other lender to the Borrower and/or its affiliates and their respective legal
counsel.


You acknowledge that Lender and its affiliates are engaged in businesses with
other parties whose interests may conflict with yours.


{B1191235.1}    -1-

--------------------------------------------------------------------------------







In connection with the Credit Facility and all related services and
transactions, (a) Lender is acting solely as a principal and is not the
financial advisor, agent or fiduciary for Borrower or any of its affiliates; (b)
Lender and its affiliates have not assumed and will not assume an advisory,
agency or fiduciary responsibility in Borrower’s or its affiliates’ favor; (c)
Lender and its affiliates may be engaged in a broad range of transactions that
involve interests that differ from Borrower’s and its affiliates’ interests, and
Lender has no obligation to disclose same by virtue of any advisory, agency or
fiduciary relationship; and (d) Lender and its affiliates have not provided any
legal, accounting, regulatory or tax advice with respect to any transactions
contemplated hereby.


This Commitment may not be assigned by you without the prior written consent of
Lender (and any purported assignment without such consent shall be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto.


This Commitment may be executed in counterparts. Delivery of an executed
counterpart of this Commitment by facsimile shall be effective as delivery of a
manually executed copy. Borrower’s obligations hereunder will survive any
termination of this Commitment.


This Commitment shall be governed by the laws of the State of Louisiana. Each of
Borrower and Lender hereby irrevocably waives any and all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Commitment and all related
transactions.


Lender hereby notifies you that pursuant to the requirements of the USA Patriot
Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (“Act”),
Lender is required to obtain, verify and record information that identifies
Borrower, which information includes Borrower's legal name, address, tax ID
number and other information that will allow Lender to identify Borrower in
accordance with the Act.


If the terms of this Commitment are acceptable to you, please sign this letter
below and return it to Lender by October 30, 2017. We appreciate the opportunity
to extend this Commitment and look forward to working with you.






[Remainder of Page Intentionally Left Blank]
















Sincerely,


{B1191235.1}    -2-

--------------------------------------------------------------------------------







PHI, Inc.




By:     /s/ Al A. Gonsoulin______________
Name: Al. A Gonsoulin
Title: Chairman & Chief Executive Officer








{B1191235.1}    -3-

--------------------------------------------------------------------------------







Accepted and Agreed to as of
October 30, 2017:




2075568 Alberta ULC




/s/ Don Wall            






{B1191235.1}    -4-

--------------------------------------------------------------------------------






SUMMARY OF PROPOSED TERMS
(Terms used herein and not otherwise defined have the meaning set forth in the
Annex I)




BORROWER:
2075568 Alberta ULC (“Borrower”).



LENDER:
PHI, Inc. (“Lender”).



UNSECURED CREDIT
FACILITY:
A senior unsecured credit facility in the amount of CAD $167,530,404, consisting
of two term loans, one in the amount of CAD $166,481,404 (the “First Loan”) and
the second in the amount of CAD $1,049,000 (the “Second Loan” and collectively
with the First Loan, the “Term Loans”).



PURPOSE:
The Term Loans will be used by the Borrower to fund a portion of the purchase
price with respect to the HNZ Acquisition.



LOAN            
AVAILABILITY:
The full amount of the Term Loans will be funded at closing of the HNZ
Acquisition, subject to the Conditions Precedent set forth below.



MATURITY:
The First Loan will mature upon consummation of the International Business
Acquisition.

The Second Loan will mature on December 31, 2019 (the “Maturity Date”).


INTEREST RATES:
The Term Loans will be noninterest bearing.



REPAYMENT:
The Term Loans shall be repaid as follows:



(a)    The First Loan shall be deemed repaid upon the consummation of the
International Business Acquisition, including the conveyance of the shares of
HNZ New Zealand Limited, HNZ Singapore Private Limited and HNZ Australia
Holdings Pty Limited to Lender pursuant to the terms of the Arrangement
Agreement.
        
(b)
The Second Loan shall be repaid on or prior to the Maturity Date, or at such
other time as mutually agreed between Lender and the Borrower, on such terms as
mutually agreed between Lender and the Borrower.









{B1191235.1}    -5-

--------------------------------------------------------------------------------





TERMS AND
CONDITIONS:
The documentation of the Term Loans will contain representations and warranties,
covenants, events of default, and other provisions acceptable to Lender,
including representations and warranties and covenants on, among other things,
(i) corporate existence and status; (ii) corporate power and authority,
enforceability; (iii) no violation of law or organizational documents; (iv)
ownership of certain assets; (v) liens and encumbrances; (vi) maintenance of
insurance with respect to certain assets; (vii) dividends or asset dispositions
involving certain assets (other than as contemplated by the HNZ Acquisition),
which in all cases shall not be any more restrictive than the terms of any other
indebtedness of the Borrower.



CONDITIONS
PRECEDENT:
The extension of the Term Loans by the Lender will be subject to fulfillment of
the following conditions:



1.
The execution and delivery, in form and substance acceptable to Lender and its
counsel, of a loan agreement, promissory note, consents, documents indicating
compliance with all applicable Canadian, federal and state laws and regulations,
evidences of corporate authority and such other agreements, documents or
instruments to confirm and effectuate the Term Loans, as may be required by
Lender and its counsel.



2.
All conditions to the completion of the HNZ Acquisition as set forth in the
Arrangement Agreement having been satisfied or waived, other than: (i) the
requirement of the Borrower and Lender to have deposited or caused to be
deposited with the depositary under the HNZ Acquisition, the funds required to
effect payment in full of the aggregate consideration to be paid in respect of
the HNZ Acquisition; and (ii) the filing of certain documents with government
authorities required to give effect to the HNZ Acquisition.



OTHER:
This term sheet describes the general basis upon which Lender is prepared to
continue its efforts. This Commitment is intended as an outline only of certain
of the material terms of the Term Loans and does not purport to summarize all of
the terms and conditions that may be determined by Lender to be appropriate for
the Term Loans.



{B1191235.1}    -6-

--------------------------------------------------------------------------------





Annex I


The following describes the proposed acquisition of HNZ by the Borrower and the
subsequent sale to Lender of the international offshore business of HNZ (the
“International Business Acquisition”).
Mr. Don E. Wall (“DW”) will transfer all of the shares of the Company currently
owned directly or indirectly by him to the Borrower, a new corporation wholly
owned by him. The Borrower will acquire the remaining shares of the Company
pursuant to a statutory arrangement under the Canada Business Corporations Act
for the aggregate consideration as set forth in the arrangement agreement
(“Arrangement Agreement”) dated as of October 30, 2017, among HNZ, DW, the
Borrower and Lender. Immediately following, and as a critical part of, the HNZ
Acquisition, the following transactions will be effected in the order set out
below:
•
HNZ and Canadian Helicopters Limited will amalgamate to form an amalgamated
corporation, which is hereinafter referred to as "Amalco 1";

•
Amalco 1 and the Borrower will amalgamate to form an amalgamated corporation,
which is hereinafter referred to as "Amalco 2"; and

•
Amalco 2 will sell the shares of the following HNZ subsidiaries to Lender (or a
designated subsidiary thereof) as part of one or more transactions and, in
connection therewith, the First Loan will be fully repaid and satisfied: HNZ New
Zealand Limited, HNZ Singapore Private Limited and HNZ Australia Holdings Pty
Limited.





{B1191235.1}    -7-